UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 01-10341
                          Summary Calendar



                           MARCY MERNIK,

                                               Plaintiff-Appellant,


                               VERSUS


        CLASSIC CARS, INC., doing business as Classic BMW,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                          (3:99-CV-1327-P)
                         September 6, 2001
Before JOLLY, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      Marcy Mernik, Appellant, filed this suit in the District Court

for the Northern District of Texas against her former employer,

Classic Cars, Inc., alleging claims for sex discrimination, sexual

harassment, and retaliation pursuant to Title VII of the Civil

Rights Act of 1964.    Classic Cars, Inc. answered and moved for


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
summary judgment on the grounds that Mernik was terminated because

of a history of insubordination and repeated tardiness.         The

District Court in a Memorandum Opinion and Order filed June 28,

2000, granted Classic Cars, Inc.’s motion for summary judgment and

Mernik appealed.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record.   For the reasons stated by the

District Court in its Memorandum and Order, we affirm the grant of

summary judgment in favor of Classic Cars, Inc.

               AFFIRMED.